943 So. 2d 1021 (2006)
Siddiq B.A. ASAD, Appellant,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Appellee.
No. 1D06-3255.
District Court of Appeal of Florida, First District.
December 18, 2006.
Siddiq B.A. Asad, pro se, Appellant.
Charlie Crist, Attorney General, and Linda Horton Dodson, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the trial court's orders (1) denying his petition for a writ of mandamus challenging a forfeiture of gain time in his prison disciplinary proceeding; (2) denying his motion for disqualification; and (3) imposing a lien on his inmate trust account to cover court costs and fees. We affirm without discussion the denial of the petition for a writ of *1022 mandamus and the motion for disqualification. However, because, as appellee correctly concedes, the action in the trial court was a collateral criminal action as that term is defined in Schmidt v. Crusoe, 878 So. 2d 361 (Fla.2003), we reverse the order placing a lien on his inmate trust account, see Cason v. Crosby, 892 So. 2d 536 (Fla. 1st DCA 2005), and remand with directions that the trial court vacate that order.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, BENTON, and VAN NORTWICK, JJ., concur.